Citation Nr: 0726728	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-16 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute septic 
arthritis of the right elbow. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for folliculitis of the scalp and shoulders as well 
as a fungal infection of the hands and feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1992.  He was also awarded various medals for his 
particapation in combat while serving in the Republic of 
Vietnam.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which adjudicated the issues on appeal.

The issue of entitlement to service connection for 
hypertension as well as the issue of entitlement to an 
increased rating for a skin disorder are addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran was diagnosed with acute septic arthritis of the 
right elbow in June 1969, which apparently resolved with no 
current disability shown. 


CONCLUSION OF LAW

Acute septic arthritis of the right elbow was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

An October 1993 rating decision granted service connection 
for residuals of a thorn stick injury to the right elbow with 
an olecranon spur.  In October 2002, the veteran filed a 
separate claim of entitlement to service connection for acute 
septic arthritis of the right elbow. 

The veteran's service medical records show that he was 
treated for acute septic arthritis of the right elbow in June 
1969.  However, the remainder of the service medical records 
make no further reference to acute septic arthritis of the 
right elbow.  Indeed, the fact that this condition was 
characterized as "acute" indicates that this was not a 
chronic condition.  Hence, the veteran's service medical 
records provide highly probative evidence against the claim. 
Because these records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
 

More importantly, there is no medical evidence of a current 
disability involving septic arthritis of the right elbow.  It 
is well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").   

 A January 1993 VA examination report notes the veteran's 
complaints of pain and stiffness in his right elbow.  
However, arthritis was not shown on X-ray examination.  The 
diagnosis was merely "Right elbow pain with 5 [degree] loss 
of motion.  AP and lateral radiographs do not show 
degenerative changes."  The Board also reviewed VA 
outpatient treatment records dated from 1996 to 2003, none of 
which makes any reference to septic arthritis of the right 
elbow.

Since there is no medical evidence of a current disability 
involving septic arthritis of the right elbow, his claim must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer, supra. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for acute septic arthritis of the right 
elbow.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.

The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in July 2001, December 2002, April 
2003, July 2003, and May 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Since there is no evidence of a current disability, the Board 
need not afford the veteran a VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Service connection for acute septic arthritis of the right 
elbow is denied.


REMAND

Unfortunately, the Board finds that additional development is 
needed before it can adjudicate the veteran's claim involving 
service connection for hypertension as well as his claim for 
an increased rating for a skin condition. 

I.  Hypertension

The RO has determined that the veteran's hypertension did not 
have its onset either in service or during the one-year 
presumptive period after service.  However, the veteran has 
recently indicated that his hypertension may be related to 
his service-connected diabetes mellitus.  The RO has yet to 
consider this new theory.  See 38 C.F.R. § 3.310(a) (2006) (a 
disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition).  Therefore, a VA examination is required to 
determine whether the veteran's hypertension was either 
caused or aggravated by his service-connected diabetes 
mellitus.  

II.  Skin Condition

The record suggests that VA medical records pertaining to his 
skin condition may be available which have not been 
associated with the claims file.  In his VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran indicated that the RO 
had failed to obtain all of his treatment records from the VA 
Medical Center in Gainesville, some of which pertain to his 
skin condition.  The RO should therefore attempt to obtain 
all outstanding treatment records from that facility dated 
since 2003.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

The Board also finds that an additional VA examination is 
needed to accurately assess the severity of his service-
connected skin condition involving folliculitis of the scalp 
and shoulders as well as a fungal infection of the hands and 
feet.  

This disability is currently rated as 10 percent disabling 
under Diagnostic Code (DC) 7806.  See 38 C.F.R. § 4.118, DC 
7806 (2006).  Under this code provision, the next higher 
rating of 30 percent requires evidence of exposure from 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id. 

The next higher rating of 60 percent requires evidence of 
exposure to more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.

In addition to DC 7806, the Board also finds that DC 7800 is 
potentially applicable to the veteran's disability, as it 
pertains to disfigurement of the head, face, or neck, but has 
not been considered by the RO.  This code provides a 30 
percent rating  for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with two or 
three characteristics of disfigurement.  See 38 C.F.R. § 
4.118, DC 7800 (2006).

A 50 percent rating is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  Id.  

Finally, an 80 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The veteran was afforded a VA dermatological examination in 
August 2001, which did not adequately address the rating 
criteria listed under DC 7800 or DC 7806.  Therefore, the 
veteran should be afforded a VA examination to accurately 
assess the veteran's skin condition under these diagnostic 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Gainesville VA Medical 
Center and obtain all outstanding records 
of treatment pertaining to the veteran 
from 2003 to the present.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.	The veteran should be scheduled to 
undergo a VA 
examination to determine the etiology of 
his hypertension.  The veteran's claims 
file should be made available to the 
examiner for review, who must acknowledge 
such receipt and review in any report 
generated as a result of this remand.  
All necessary studies and tests should be 
conducted.  Following a review of the 
claims file, the examiner should provide 
an opinion as to whether the veteran's 
hypertension was either caused or 
aggravated by his service-connected 
diabetes mellitus.  

If it is determined that his hypertension 
was not caused but aggravated by his 
diabetes mellitus, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the severity of his folliculitis of the 
scalp and shoulders as well as the fungal 
infection on his hands and feet.  The 
claims file should be made available to 
the examiner for review.  The examiner 
should address the following: (a) the 
measurement of the percentage of the 
entire body affected by the rash; (b) the 
measurement of the percentage of exposed 
areas affected by the rash; and (c) 
whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, 
and, if so, the total duration required 
over the past 12 months.

The examiner should indicate whether the 
veteran experiences visible or palpable 
tissue loss and either gross distortion 
or asymmetry of three or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips), or whether 
the veteran exhibits six or more 
characteristics of disfigurement.  

The eight characteristics of 
disfigurement include: a scar that is 5 
or more inches (13 or more centimeters) 
in length; a scar that is at least one-
quarter inch (0.6 centimeters) wide at 
widest part; the surface contour of a 
scar that is elevated or depressed on 
palpation; a scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in 
an area exceeding 6 square inches (39 sq. 
centimeters); abnormal texture of the 
skin (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square 
inches (39 sq. centimeters); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. centimeters); and 
skin indurated and inflexible in an area 
exceeding square inches (39 sq. 
centimeters).  38 C.F.R. § 4.118, DC 
7800.

The examiner should also take color 
photographs of the condition.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In adjudicating the 
claim for service connection for 
hypertension, the RO must consider the 
provisions of 38 C.F.R. § 3.310.   If 
either benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or 




unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


